In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
No. 13-3644
UNITED STATES OF AMERICA,
                                                    Plaintiff-Appellee,

                                  v.

MICHAEL RAMER,
                                                Defendant-Appellant.
                      ____________________

          Appeal from the United States District Court for the
                     Eastern District of Wisconsin.
           No. 2:10-cr-00012-LA-2 — Lynn Adelman, Judge.
                      ____________________

      SUBMITTED MAY 15, 2015 * — DECIDED MAY 29, 2015
                      ____________________

   Before WOOD, Chief Judge, and CUDAHY and RIPPLE,
Circuit Judges.
    PER CURIAM. Michael Ramer was convicted after a bench
trial of conspiracy to commit wire fraud. See 18 U.S.C.
§§ 1343, 1349. The conviction stemmed from a sham

* After examining the briefs and record, we have concluded that oral
argument is unnecessary. Thus the appeal is submitted on the briefs and
record. See FED. R. APP. P. 34(a)(2)(A).
2                                                           No. 13-3644

investment scheme in which Mr. Ramer and a codefendant
solicited more than $1 million from individuals, but did not
invest the money as they had promised. 1 For his role in the
operation, the district court sentenced Mr. Ramer to 42
months’ imprisonment and ordered him to pay $1,077,500 in
restitution. The court also imposed a 3-year term of
supervised release and, as a special condition, directed that
Mr. Ramer make restitution payments “at a rate of not less
than $100 per month.” Mr. Ramer ﬁled this appeal, and in
his brief he argues solely that the district court erred by not
conditioning the restitution payments on his ability to pay.
    Before the Government ﬁled its brief, however, the
district court had amended the judgment to state that
Mr. Ramer’s obligation to pay $100 each month as part of his
supervised release is “conditioned on” his ability to pay.
That modiﬁcation was made in response to the parties’ joint
request, and thus the Government argues in its brief that
Mr. Ramer’s appeal is moot. Mr. Ramer, inexplicably, has
not moved to dismiss his appeal. See FED. R. APP. P. 42(b).
Nor has he ﬁled a reply brief commenting on the
Government’s contention that the appeal is moot.
    We begin by addressing whether the district court
retained subject-matter jurisdiction to revise the judgment
after Mr. Ramer had ﬁled a notice of appeal. Ordinarily,
ﬁling a notice of appeal divests a district court of
jurisdiction. See United States v. Brown, 732 F.3d 781, 787 (7th


 The judgment identifies the offense of conviction as wire fraud, 18
1


U.S.C. § 1343, when in fact the indictment and the district court’s verdict
were for conspiracy to commit wire fraud, id. §§ 1343, 1349. The district
court can correct this clerical error at any time. See FED. R. CRIM. P. 36.
No. 13-3644                                                    3

Cir. 2013); United States v. McHugh, 528 F.3d 538, 540 (7th Cir.
2008). But there are exceptions to this general rule. See, e.g.,
Brown, 732 F.3d at 787 (stating that district court may
address ancillary issues such as attorneys’ fees and clerical
mistakes after notice of appeal is ﬁled); United States v.
Centracchio, 236 F.3d 812, 813 (7th Cir. 2001) (explaining that
district court retains jurisdiction despite Government’s
interlocutory appeal under 18 U.S.C. § 3731 from order
suppressing evidence); United States v. Byrski, 854 F.2d 955,
956 n.1 (7th Cir. 1988) (stating that appeal from frivolous
motion to dismiss indictment on ground of double jeopardy
does not divest district court of jurisdiction); United States v.
Cannon, 715 F.2d 1228, 1231 (7th Cir. 1983) (explaining that
notice of appeal challenging nonappealable order does not
divest district court of jurisdiction); Terket v. Lund, 623 F.2d
29, 33 (7th Cir. 1980) (noting that general rule divesting
district court of jurisdiction upon ﬁling notice of appeal is
judge-made doctrine, not statutory or mandatory rule).
    Under 18 U.S.C. § 3583(e)(2) district courts may “modify,
reduce, or enlarge the conditions of supervised release, at
any time prior to the expiration or termination of the term of
supervised release.” We have not yet considered this
statutory provision in a published decision, but the First
Circuit has. That court concluded that § 3583(e)(2) authorizes
a district court to modify conditions of supervised release
even while a direct appeal from the conviction and sentence
is pending. See United States v. D’Amario, 412 F.3d 253, 255
(1st Cir. 2005). We agree with the First Circuit’s conclusion
and hold that the district court retained jurisdiction to
modify the conditions of Mr. Ramer’s supervised release
while this appeal was pending.
4                                                 No. 13-3644

    In his brief Mr. Ramer asks only that we remand with
instructions to modify his obligation to pay restitution while
on supervised release to reﬂect that it is dependent on his
ability to pay. The district court already has properly
granted that relief. Accordingly, we agree with the
Government that the appeal is moot because we cannot give
Mr. Ramer any eﬀective relief. See Calderon v. Moore, 518 U.S.
149, 150 (1996); A.M. v. Butler, 360 F.3d 787, 790 (7th Cir.
2004).
                                                 DISMISSED.